MEMORANDUM **
George Spittal appeals pro se the district court’s summary judgment in favor of the defendants in his 42 U.S.C. § 1983 action arising from a dispute with school officials regarding student discipline. We have jurisdiction pursuant to 28 U.S.C. *202§ 1291. We review de novo the district court’s summary judgment, Frost v. Agrios, 152 F.3d 1124, 1128 (9th Cir.1998), and we affirm.
Spittal’s contention that Local Rule 72-302(c)(21) for the Eastern District of California unlawfully extends the jurisdiction of magistrate judges in violation of due process or 28 U.S.C. § 636 lacks merit because an Article III judge reviewed de novo all dispositive motions. See Bhan v. NME Hospitals, Inc., 929 F.2d 1404, 1414 (9th Cir.1991).
Summary judgment was proper essentially for the reasons expressed in the district court’s opinion of September 27, 2002.
Spittal’s remaining contentions lack merit.
Robert J. Cassinelli’s motion to file an amicus curiae brief is granted. The clerk shall file the brief received April 18, 2003.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.